Citation Nr: 1026416	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-09 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), from September 18, 2000, 
through June 12, 2003.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2007 rating decision in which the RO granted service 
connection and assigned an initial 50 percent rating for PTSD, 
effective September 18, 2000.  In January 2008, the Veteran filed 
a notice of disagreement (NOD) with the assigned disability 
rating.  A statement of the case (SOC) was issued in January 
2009, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

In a March 2010 rating decision, the RO assigned a 70 percent 
rating for the Veteran's PTSD as well as awarded a TDIU, each 
from June 13, 2003.

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Winston-Salem, North 
Carolina, which has certified the appeal to the Board.

The Board notes that, while the Veteran previously was 
represented by the New Jersey Department of Military and 
Veterans' Affairs, in January 2008, the Veteran granted a power-
of-attorney in favor of Kenneth M. Carpenter, a private attorney, 
with regard to the claim on appeal.  The Veteran's current 
attorney has submitted written argument on his behalf.  The Board 
recognizes the change in representation.

Further, as regards characterization of the appeal, the Board 
notes that, because the Veteran disagreed with the initial rating 
assigned following the grant of service connection for PTSD, the 
Board characterized the claim on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
While the RO has granted a higher, 70 percent, rating during the 
pendency of the appeal, effective June 13, 2003, a higher rating 
is available for the disability, both before and after June 13, 
2003, and a veteran is ordinarily presumed to be seeking the 
maximum available benefit for a disability.  See Fenderson, 
12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In this case, however, in written statements dated in January 
2008, March 2009, and October 2009, the Veteran's attorney 
clearly and repeatedly indicated that the Veteran was seeking a 
70 percent disability rating for PTSD from September 19, 2000, 
the effective date of the grant of service connection, and a 
total disability rating due to service-connected disabilities, 
based on individual unemployability (TDIU) from June 13, 2003, 
the date that the Social Security Administration (SSA) determined 
that the Veteran was disabled due to PTSD.

As the RO awarded a 70 percent disability rating for PTSD and 
TDIU from June 13, 2003, the March 2010 rating decision 
represents a full grant of that benefits sought by the Veteran as 
of that date.  Therefore, the only matter remaining before the 
Board is whether a 70 percent rating is warranted from the 
September 18, 2000 effective date of the grant of service 
connection through June 12, 2003 (as reflected on the title 
page).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  From the September 18, 2000, effective date of the grant of 
service connection through June 12, 2003, the Veteran's 
psychiatric symptomatology primarily included nightmares, 
occasional panic, hypervigilance, startle response, diminished 
interest in activities, and anxious mood; these symptoms are 
indicative of no more than occupational and social impairment 
with reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for 
PTSD, for the period from September 18, 2000, through June 12, 
2003, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7 4.130, Diagnostic 
Code 9411 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

After the award of service connection, and the Veteran's 
disagreement with the initial rating assigned, in a January 2008 
post-rating letter, the RO provided notice to the Veteran 
explaining what information and evidence was needed to 
substantiate the claim for a higher rating, what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA; this letter also provided 
the Veteran with general information pertaining to VA's 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Also, the January 2009 SOC set 
forth the applicable criteria for evaluating psychiatric 
disorders.

After issuance of the above-described notice, and opportunity for 
the Veteran to respond, the October 2009 and March 2010 
supplemental SOCs (SSOC) reflect readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA treatment records and the 
report of the October 2001 VA examination.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, as well as by his former 
representative and current attorney, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.

The initial rating for the Veteran's PTSD has been assigned 
pursuant to Diagnostic Code 9411.  However, the actual criteria 
for rating the Veteran's disability are set forth in a General 
Rating Formula for evaluating psychiatric disabilities other than 
eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent rating is 
assigned when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the above, the 
Board finds that an initial rating greater than 50 percent for 
the Veteran's PTSD, for the period from September 18, 2000, 
through June 12, 2003 is not warranted.

A September 2000 VA treatment record shows that the Veteran 
described symptoms that included a depressed mood, social 
withdrawal, lack of energy, decreased enjoyment, decreased 
appetite with weight loss, nightmares, occasional partial anxiety 
attacks, and poor sleep.  On examination, the Veteran was neat, 
clean, and cooperative.  He had normal speech with a very mild 
stutter.  There was no evidence of delusions, hallucinations, 
suicidal ideation, or homicidal ideation.  He was oriented, and 
memory was not impaired.  He was anxious during testing.  The 
diagnoses were major depression, panic disorder, stutter, anxiety 
not otherwise specified, and some elements of PTSD.  The assigned 
GAF score was 51.

VA outpatient records show that the Veteran attended group 
therapy for his PTSD from November 2000 to June 2003.

In October 2001, the Veteran underwent VA examination.  He 
indicated that he woke up at night, heard things, and had 
flashbacks.  He was currently undergoing weekly psychiatric 
treatment.  He reported nightmares since Vietnam.  He denied any 
actual suicide attempts.  He had been married once and had a 
grown son.  He had two close friends who, along with his 
siblings, he could trust and rely on.  Recreationally, he worked 
in the yard and with his shepherd in obedience training.  He was 
employed for the past sixteen years as a factory worker.

On examination, the Veteran was casually dressed and adequately 
groomed.  He had a stutter that was present throughout the 
interview.  He related appropriately to the examiner.  The 
Veteran's mood was anxious, mildly irritable, and consistent with 
his overall affect.  The sensorium was clear.  The Veteran was 
oriented.  He denied suicidality or homicidality.  Thought 
processes were goal directed, logical, and coherent.  
Hallucinations were denied.  There were no obvious delusions or 
other signs of psychosis.  The Veteran denied ideas of reference.  
Judgment was intact.  Insight into his current life situation was 
apparent.

The Veteran described persistent intrusive recollections of 
service.  He also had nightmares four times per week.  He 
reported intense anxiety and distress when he was reminded of 
Vietnam.  He avoided activities or situations that aroused 
memories of Vietnam.  He reported that he had some friends and a 
supportive, loving relationship with his wife.  Sleep was 
variable.  He reported periods of occasional irritability and 
occasional problems with concentration that were not persistent.  
He also had an exaggerated startle response.  Cognitive processes 
were grossly intact.  There was no evidence of memory impairment.  
The diagnoses were anxiety disorder and alcohol abuse, episodic, 
in remission.  The assigned GAF score was 65.

In October 2001, the Veteran underwent VA social and industrial 
survey.  The Veteran was on time and dressed casually for the 
interview.  The Veteran exhibited good eye contact, and his 
behavior was appropriate.  He exhibited no suicidal thoughts, 
ideation, plans, or intent.  He was oriented with good memory.  
Speech was normal with a stutter.  The Veteran exhibited no major 
depressive or mood changes and had good insight and no excessive 
or ritualistic behaviors.  The examiner noted that the Veteran 
had worked full time at the same company since 1986, and that his 
relationship with his coworkers was generally good, with one 
exception four or five years ago.  It was noted that he had been 
married since 1969, with one grown child; they separated on two 
occasions due to his alcohol abuse.  He and his wife had friends 
they socialized with.  He had nightmares up to four times per 
week.

In a June 2002 written statement, the Veteran's VA provider 
indicated that he treated the Veteran since August 2000.  His 
primary diagnosis was PTSD with associated substance abuse and 
chronic severe depression.  He exhibited persistent re-
experiencing of events, combat nightmares, daily intrusive 
recollections, flashbacks, physiological reactions to loud 
noises, persistent avoidance of trauma related to stimuli, social 
isolation, one casual friend, loss of interest in socializing and 
activities, detachment and restricted affect, explosive 
aggression, and a foreshortened view of the future.  He 
demonstrated early and late insomnia, intense rage with verbal 
aggression, poor concentration, hypervigilance, hyperstartle, and 
survivor guilt.  The diagnoses were PTSD and major depressive 
disorder.  The assigned GAF score was 44.

An SSA decision dated in March 2004 indicates that the Veteran 
was found to be disabled from June 13, 2003; the primary 
diagnosis was PTSD.

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence reflects diagnoses of alcohol abuse and major 
depressive disorder.  Where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  As there is no indication here it is possible 
to distinguish the symptoms from the Veteran's various 
psychiatric disorders, the Board has considered all of his 
psychiatric symptoms in evaluating his service-connected PTSD. 

Collectively, the aforementioned medical evidence reflects that, 
from the  September 18, 2000 effective date of the grant of 
service connection for PTSD through June 12, 2003, the Veteran's 
psychiatric symptomatology PTSD  primarily included sleep 
disturbance, aggression, poor concentration, hypervigilance, 
startle response, isolation, and flashbacks.  This is a level of 
occupational and social impairment no greater than what is 
contemplated in the currently assigned 50 percent disability 
rating for the period in question.

At no point during the period in question did the Veteran's 
overall PTSD symptomatology meet the criteria for a rating in 
excess of 50 percent.  In this regard, the medical evidence does 
not show that the Veteran had suicidal ideation, obsessional 
rituals, abnormal speech, near-continuous panic or depression, 
impaired impulse control, disorientation, neglect of personal 
appearance or hygiene, or other symptoms that are characteristic 
of a 70 percent rating.  Rather, the Veteran's PTSD was described 
as resulting in occasional panic, flashbacks, isolation, startle 
response, nightmares, and hypervigilance.  These symptoms are 
indicative of no more than occupational and social impairment 
with reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board has considered the fact that the Veteran's mood was 
described as anxious and irritable; however, these symptoms are 
contemplated in the 50 percent rating assigned.  In addition, the 
Veteran described a loving and supportive relationship with his 
wife and good relationships with his siblings and a couple of 
friends.  In addition, the Veteran worked until June 2003 at the 
same job for sixteen years.  Thus, the medical evidence does not 
demonstrate an inability to establish and maintain effective 
relationships, as required for the assignment of a 70 percent 
rating.

The Board further finds that none of the GAF scores assigned 
during the period in question, alone, provides a basis for 
assigning an initial rating in excess of 50 percent for PTSD.  As 
indicated above, the following scores were assigned: 51 (in 
September 2000); 65 (in October 2001); and 44 (in June 2002). 

According to DSM-IV, a GAF score ranging from 41 to 50 is 
assigned for serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  A GAF score ranging from 51 
to 60 reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  A GAF score 
ranging from 61 to 70 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.

Clearly, the assigned GAF scores of 65 and 51 are indicative of 
even less impairment than that contemplated in the 50 percent 
rating-although the GAF of 51-indicative of, among other 
things, occasional panic attacks and overall moderate impairment 
in social functioning-seems to more closely approximate the 
Veteran's disability picture during the time frame in question.  
While, conceivably, the GAF score of 44 may suggest even greater 
impairment than that contemplated in the assigned rating, the 
Board notes that, in this case, there is no medical evidence of 
suicidal ideation or rituals, the type of symptoms contemplated 
in the DSM-IV as indicative a GAF score of 44.  Also, during this 
time period, the Veteran reported a good relationship with his 
wife and siblings and noted that he had a few close friends that 
he could trust.  Moreover, there is no indication that, as noted 
above, the Veteran demonstrated an inability to establish and 
maintain effective relationships as contemplated in the criteria 
for a 70 percent rating.  Accordingly, despite the assigned GAF 
score of 44, the medical evidence simply does not demonstrate 
that, for the period in question, the criteria for a higher 
rating were met.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's PTSD, pursuant to 
Fenderson, and that the claim for a higher rating, for the period 
from September 18, 2000, through June 12, 2003, must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, as 
the preponderance of the evidence is against assignment of a 
higher rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD, for the 
period from September 18, 2000, through June 12, 2003, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


